Case 1:20-cv-02114-LDH-SMG Document 22 Filed 08/12/20 Page 1 of 2 PageID #: 80

                                         GARFUNKEL WILD, P.C.
                                                 ATTORNEYS AT LAW

                                   111 GREAT NECK ROAD • GREAT NECK, NEW YORK 11021
                                         TEL (516) 393-2200 • FAX (516) 466-5964
                                               www.garfunkelwild.com

                                                                                      MICHAEL J. KEANE
                                                                                      Partner Director
                                                                                      Licensed in NY, NJ
                                                                                      Email: mkeane@garfunkelwild.com
                                                                                      Direct Dial: (516) 393-2263


FILE NO.:    08589.0053                                                               August 12, 2020


By ECF

The Honorable Steven M. Gold
United States Magistrate Judge
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

            Re:    Patel v. St. John’s University
                   Docket No. 1:20-cv-2114

Dear Magistrate Judge Gold:

        We represent defendant St. John’s University (“STJ”) in the referenced action. For the
reason described below, we write to request that the Court adjourn the initial conference that is
currently scheduled for August 18, 2020, at 11:00 a.m.

        On July 17, 2020, STJ filed a letter pursuant to the Honorable LaShann DeArcy Hall’s
Individual Practice Rule III(A)(3-4) seeking permission to move to dismiss Plaintiff’s original
complaint on several grounds, including that the complaint failed to identify a contract on which
Plaintiff’s contract claim was based. In response, Plaintiff agreed to amend his
complaint. Pursuant to Judge DeArcy Hall’s July 28, 2020 Order, the last day for Plaintiff to
serve his amended complaint is August 14, 2020. This is also the last day for the parties to
submit the Initial Conference Questionnaire. While we anticipate that STJ will again seek to
move to dismiss, we will be unable to discuss specific discovery issues and settlement until we
have had the opportunity to review the amended complaint and discuss its allegations with our
client. Plaintiff’s counsel does not consent to this request, stating that STJ will have the
amended complaint a few days before the initial hearing.




       NEW YORK                                    NEW JERSEY                                      CONNECTICUT


5776809v.1
Case 1:20-cv-02114-LDH-SMG Document 22 Filed 08/12/20 Page 2 of 2 PageID #: 81

The Honorable Steven M. Gold
August 12, 2020
Page 2

         STJ proposes the following adjournment dates for the initial conference: September 23,
24, 25, 28, and 30. These dates were selected because they are after September 14, 2020, which
is STJ’s last day to answer or otherwise respond to the amended complaint. This is the first
request for an adjournment of the initial conference, and, other than the deadline to submit the
Initial Conference Questionnaire, does not affect any other scheduled dates for this case.


                                                           Respectfully submitted,

                                                           /s/ Michael J. Keane

                                                           Michael J. Keane

cc:    All parties via ECF




                                   GARFUNKEL WILD, P.C.


5776809v.1
